IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0649
                            Filed December 10, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORNELL MCGINNIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Todd A. Geer,

Judge.



      Cornell McGinnis appeals his sentence of incarceration following his guilty

plea to willful injury. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and James Katcher, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                             2


DOYLE, J.

          McGinnis entered an Alford plea of guilty1 to willful injury causing bodily

injury.    The district court accepted the plea and adjudged McGinnis guilty of

willful injury in violation of Iowa Code section 708.4(2) (2013). At the sentencing

hearing, McGinnis requested a suspended sentence. He was sentenced to an

indeterminate term of no more than five years in prison. On appeal, McGinnis

challenges his sentence, contending the district court abused its discretion in

sentencing him to prison. Specifically, McGinnis claims (1) his “criminal history in

recent years is not as egregious as the court makes it sound” and (2) the court

failed to account for his deteriorating health.

          Our review of the district court’s sentencing decision is for the correction of

errors at law. State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996). The decision

“to impose a sentence within statutory limits is cloaked with a strong presumption

in its favor.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). A sentence

will not be upset on appeal “unless the defendant demonstrates an abuse of trial

court discretion or a defect in the sentencing procedure, such as trial court

consideration of impermissible factors.” State v. Grandberry, 619 N.W.2d 399,

401 (Iowa 2000). “An abuse of discretion is found only when the sentencing

court exercises its discretion on grounds or for reasons clearly untenable or to an

extent clearly unreasonable.” Thomas, 547 N.W.2d at 225. “In exercising its

discretion, the district court is to weigh all pertinent matters in determining a

proper      sentence,    including   the   nature   of   the   offense,   the   attending

1
  See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (upholding a variation of a guilty
plea in which a defendant does not admit participation in the acts constituting the crime
but consents to the imposition of a sentence).
                                         3


circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). Although “[a]

sentencing court has a duty to consider all the circumstances of a particular

case,” it is not “required to specifically acknowledge each claim of mitigation

urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

“Furthermore, the failure to acknowledge a particular sentencing circumstance

does not necessarily mean it was not considered.” Id.

      The court gave the following reasons for its sentence:

              Mr. McGinnis, you do have a history of abusing yourself
      definitely. You also have a history of abusing other people and the
      rights of other people. You do have a very extensive criminal
      history, and, of course, we always try to rehabilitate individuals, and
      I can tell that through your history of interventions that are listed in
      pages 10, 11, and 12 of the presentence investigation report, we’ve
      done a lot through our criminal justice system to try to get you to
      figure out what you need to do to keep yourself out of jail and keep
      yourself out of prison. A lot of good people have devoted a lot of
      time, and our taxpayers have spent a lot of money trying to get you
      over the years throughout your entire adult life to figure out what
      you need to do to stay out of trouble and stop harming yourself and
      stop harming other people, and you still haven’t figured it out. And
      you’ve been granted probation a number of times previously, and I
      note that all too often your probation ends up getting revoked.
              I agree with [the prosecutor] that you’re one of those
      individuals who just does whatever it is he wants to do rather than
      what he’s required to do. Even with prison sentences hanging over
      his head, you’re one of those people who just decides you’re going
      to do what you want to do, abuse yourself, abuse other people and
      ultimately have your probation revoked, so I don’t trust that you’d
      be able to successfully satisfy the terms and conditions of probation
      anyway, and you do need to go to prison. And one of the reasons
      why I believe you need to go to prison is that you need to
      understand that with the history that you’ve developed for yourself,
      if you go out and commit crimes again in the future once you earn
      your parole from prison, just plan on going to jail or prison again,
      because we’ve done everything we can to try to help you figure
      things out short of going to prison, and so any decisions you make
      to violate our laws are very, very likely to result in you simply going
      to prison again.
                                         4


The court stated, “This sentence is appropriate for your age, your history, and the

reasons I have already stated on this record.” The court further stated it had

considered McGinnis’s “current medical situation” in determining the sentence.

       The district court identified many reasons for imposing a sentence of

incarceration, including: McGinnis’s history of “abusing other people and the

rights of other people”; his “extensive criminal history”; prior unsuccessful

rehabilitative measures; his multiple probation revocations; his unlikely chances

of reform; and the need to protect the public from further offenses—as well as

McGinnis’s age and health. Each of these factors was pertinent to and properly

considered in imposing the sentence in this case. See Johnson, 513 N.W.2d at

519; see also Iowa Code § 907.5 (2013). We conclude the district court did not

abuse its discretion in imposing a term of incarceration.

       AFFIRMED.